UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7943



JAMES EDWARD ELLERBE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF     AMERICA;   JOHN   ASHCROFT,
Attorney General,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-04-22944)


Submitted:   May 17, 2006                    Decided:   June 16, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edward Ellerbe, Appellant Pro Se. Raymond Emery Clark,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Edward Ellerbe appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

summary    judgment    to   Defendants    on   Ellerbe’s    complaint   filed

pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671 - 2680

(2000) .    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Ellerbe v. United States, No. CA-04-22944 (D.S.C. Nov. 30,

2005).     We grant the Government’s motion to redact or seal.              We

deny     Ellerbe’s    motions   for   appointment   of     counsel,   for   an

injunction, for a court order, for a subpoena, and all other

pending motions.        We deny Ellerbe’s motion for oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                      - 2 -